Exhibit 10.2
 
SECOND AMENDMENT
TO THE
OIL-DRI CORPORATION OF AMERICA DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective April 1, 2003)
 
The Oil-Dri Corporation of America Deferred Compensation Plan, as amended and
restated effective April 1, 2003, and further amended thereafter (the “Plan”),
is hereby further amended, effective January 1, 2008 as follows. All capitalized
terms not defined herein shall have the meaning set forth in the Plan.



 
1.
Section 2.7 is amended to read as follows:

 
2.7 Earnings means the Company’s long-term borrowing cost in effect during the
Plan Year for which Earnings are being credited plus one percent.
 
Prior to January 1, 2008, Earnings means the Company’s long-term borrowing cost
in effect during the quarter for which Earnings are being credited plus one
percent. Prior to October 1, 2000 Earnings means the reported composite rate of
return experienced by the investment portfolio(s) chosen by a Participant as
crediting indices; and for the portfolio referred to as the Oil-Dri Declared
Rate Fund, Earnings means the Company’s long-term borrowing cost (“Interest”) in
effect during the quarter for which Earnings are being credited. Prior to
January 1, 1999, Earnings means Interest as defined in this Section 2.7. For
Participants who retired prior to January 1, 1999, Earnings will continue to
mean Interest as defined in this Section 2.7.
 

 
2.
Section 5.2 is amended to read as follows:

 
5.2 Earnings Credited


Each Participant’s Account shall be adjusted for Earnings. Earnings adjustments
shall be calculated at a rate equal to the Company’s long-term borrowing cost in
effect during the Plan Year for which the Participant’s Account is being
adjusted plus one percent.


Prior to January 1, 2008, Earnings adjustments shall be calculated at a rate
equal to the Company’s long-term borrowing cost in effect during the quarter for
which the Participant’s Account is being adjusted plus one percent.


Prior to October 1, 2000, Earnings adjustments shall be calculated at a rate
computed as if the Participant’s Account had been invested in whole and
fractional shares of the investment portfolio(s) selected by the Participant as
crediting indices. For purposes of computing these Earnings adjustments,
Elective Deferrals shall be assumed to have been invested in shares of the
crediting indices on each date a transaction is credited to or debited from the
Participant’s account, at the trading price of the crediting indices on such
date or the first business day thereafter. Earnings adjustments shall be
computed as if all dividends paid on the crediting indices were reinvested in
whole or fractional shares on the date paid.


Prior to January 1, 1999, earnings adjustments shall be calculated at the
Interest rate as defined in Section 2.7. For Participants who retired prior to
January 1, 1999, the rate for calculation of Earnings will continue to be the
Interest rate.


IN WITNESS WHEREOF, the Company has caused this Second Amendment to be adopted
by unanimous written consent of the Executive Committee of the Board of
Directors this 17th day of December, 2007, and executed by the signature of a
duly authorized executive officer to be effective as provided herein.
 

--------------------------------------------------------------------------------




COMPANY:
 
 
     
OIL-DRI CORPORATION OF AMERICA
         
By:
/s/ Charles P. Brissman
 
Attest By:
/s/ Maryon L. Gray
 
Charles P. Brissman
Vice President, Secretary and General Counsel
   
Maryon L. Gray
Assistant General Counsel and
Assistant Secretary
Date: December 19, 2007
     

 
2

--------------------------------------------------------------------------------

